Citation Nr: 1638825	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  04-00 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in El Paso, Texas


THE ISSUES

Entitlement to a clothing allowance for the year 2014. 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

(The issues regarding entitlement to a rating in excess of 20 percent between November 18, 2005 and November 13, 2008 for service-connected degenerative disc disease of the lumbar spine; entitlement to initial ratings in excess of 10 percent for service-connected radiculopathy of the right and left lower extremities; entitlement to service connection for erectile dysfunction and urinary frequency; and entitlement to service connection for irritation of the stomach with acid reflux and constipation are the subject of a separate decision.)


INTRODUCTION

The Veteran had active service from September 1974 to September 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2014 rating decision by the El Paso, Texas Department of Veterans Affairs Medical Center (VAMC).

This case was remanded in July 2015 and has been returned to the Board for review.


FINDING OF FACT

The Veteran has affirmatively asserted that the right knee brace and TENS unit used as prosthetics for his service-connected right knee and low back disabilities causes wear and tear to his clothing and there is no specific medical or lay evidence of record to the contrary. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to a clothing allowance for the year 2014 due to use of a TENS unit and right knee brace have been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. §§ 3.102, 3.810 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to this claim on appeal because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

The Veteran applied for an annual clothing allowance in relation to the braces and prescribed cream he wears for his service-connected disabilities.  The Veteran's service connected disabilities include adjustment disorder with anxiety and depression rated as 50 percent disabling; degenerative disc disease (DDD) of the lumbar spine, rated as 40 percent disabling; radiculopathy of the right lower extremity, rated as 10 percent disabling; radiculopathy of the left lower extremity, rated as 10 percent disabling; and residuals of right knee injury, rated as 10 percent disabling.  

In pertinent part, 38 C.F.R. § 3.810 (a) authorizes a clothing allowance if the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  See 38 C.F.R. § 3.810 (a)(1)(ii)(A). 

A clothing allowance is also authorized if the Under Secretary for Health or a designee certifies that a veteran uses medication prescribed by a physician for a skin condition which is due to a service-connected disability, and causes irreparable damage to the veteran's outer garments.  See 38 C.F.R. § 3.810 (a)(1)(ii)(B).

The Veteran has reported that his clothes are subject to excess wear and tear due to the wearing of a back brace, elbow sleeves, knee wraps, abdominal hernia brace, and TENS unit.  He also contends that the therapeutic cream used for his service-connected disabilities also cause irreparable damage to his clothing.    

In an October 2014 statement of the case, the Chief of the Prosthetic and Sensory Aids indicated that on August 14, 2014, the Veteran's application for benefits was reviewed.  It was noted that TENS unit was issued on September 4, 2008; bilateral knee braces were issued on August 24, 2011; bilateral wrist sleeves were issued on January 19, 2012; hydrophilic cream was prescribed on December 10, 2013, and last filled on October 4, 2014; and a back brace for an abdominal wall hernia was issued on January 14, 2014.  

The claim was denied for a variety of reasons.  It was noted that the back brace was a flex corset without posterior insert which was not rigid and had covered stays, thus did cause wear and tear.  The bilateral knee braces were elastic with condyle pads and joints.  Additionally, because the Veteran did not have any maintenance performed on these braces since the issuance of the braces, it was determined that the braces did not cause wear and tear.  The wrist sleeves were elastic, padded, and were stock braces.  In addition it was noted that the Veteran is not service connected for wrist disabilities.  In regard to the therapeutic cream, this medication was not prescribed for a service connected skin disorder.  The TENS unit was noted not to cause wear, tear or damage to clothing.  No rationale was offered.  

The Board notes that the controlling regulation pertaining to clothing allowance cited above does not require that a brace have exposed metal or even exposed plastic inserts; it simply indicates that it must tend to wear and tear to clothing.  38 C.F.R. § 3.810 (a).  As the Veteran wears the TENS unit and right knee brace, along with his clothing, he is competent to state whether the TENS unit and right knee brace results in wear and tear to his clothes and this affirmative statements constitutes persuasive evidence in favor of his claim.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  On the other hand, assuming the Veteran's braces are for the most part are covered, not rigid, or are rarely used, the VACO prosthetics finding constitutes persuasive evidence against the claim.  However, the finding does not pertain to the Veteran's specific brace or his particular clothing and there is no indication that any qualified medical professional has made a specific assessment of whether the Veteran's TENS unit and right knee brace actually results in wear and tear to his clothing.  Thus, weighing this non-specific medical finding against the Veteran's specific, competent lay assertion, the evidence is at least in equipoise concerning whether the TENS unit and right knee brace does cause wear and tear to the Veteran's clothing.  Accordingly, resolving reasonable doubt in the Veteran's favor, the criteria for the award of a clothing allowance for the year 2014 for the Veteran's TENS unit and right knee brace have been met.  C.F.R. §§ 3.102, 3.810(a)(1)(ii)(A). 


ORDER

Clothing allowances for the year 2014, is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


